 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 ARTHUR LEE GARRISON,                                     Case No.: 3:17-cv-00391-MMD-WGC

 4           Plaintiff                                                      Order

 5 v.                                                                  Re: ECF No. 77

 6 NEVADA DEPARTMENT OF
   CORRECTIONS, et. al.,
 7
       Defendants
 8

 9

10         Plaintiff has filed a motion for preliminary injunction asking that he be transported to

11 Advanced ENT in Reno, Nevada for treatment for severe throat issues. (ECF No. 77.)

12         Plaintiff was allowed to proceed on his third amended complaint (TAC) with claims for

13 retaliation and Eighth Amendment deliberate indifference to a serious medical need. The Eighth

14 Amendment claim relates to alleged inadequate treatment related to his throat.

15         Defendants are ordered within 21 days of the date of this Order to:

16 (1) File a response to Plaintiff's motion that includes a discussion regarding the status of

17 Plaintiff's health care insofar as his throat is concerned;

18 (2) File under seal the RELEVANT medical records, kites and grievances concerning his

19 throat. Only those records relevant to his throat condition should be included. The court does not

20 want to be barraged with hundreds of pages of irrelevant records. The Attorney General's Office

21 must ensure that Plaintiff is given an adequate opportunity to review these records before any

22 hearing on this motion; and

23
 1 (3) File a declaration from a health care provider familiar with Plaintiff's care for his throat

 2 summarizing his diagnoses, care, and future treatment plans.

 3         The court will set this matter for a hearing in a separate order. The health care provider

 4 submitting the declaration must be present for the hearing.

 5         IT IS SO ORDERED.

 6         Dated: October 18, 2019.

 7                                                            _________________________________
                                                              William G. Cobb
 8                                                            United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
